Citation Nr: 1616096	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-48 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1988 and from October 2003 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified in front of the undersigned Veterans Law Judge at a Board video-conference hearing in April 2010.  A copy of the transcript from that hearing has been reviewed and associated with the claims file.

In a July 2010 and July 2014 decisions, the Board remanded the claim for further development. 

A review of the Veteran's Virtual VA claims file reveals a June 2014 Appellate Brief and VA treatment records dated November 2005 to December 2013.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran had preexisting sleep apnea.

2.  The Veteran's sleep apnea did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in September 2007, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, military personnel records and post-service private and VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was provided with a VA examination in September 2010 and an addendum opinion in September 2014.  The Board finds that the September 2014  VA addendum opinion is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges the representative's March 2016 assertion that the July 2014 VA examination is not adequate because the examiner failed to meet the clear and unmistakable level of medical certainty when he stated "it is doubtful that military service would have caused sleep apnea or aggravated the condition if it was preexisting."  However, as the VA examiner concluded that there was not clear and unmistakable evidence that the Veteran's sleep apnea preexisted, a remand to address whether there is clear and unmistakable evidence that sleep apnea was not aggravated is not necessary.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and suggested the submission of lay statements in order to substantiate the Veteran's appeal.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the July 2010 and July 2014 remand directives, which included obtaining the Veteran's military personnel records, requesting any identified outstanding records, and obtaining a VA examination and addendum opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has sleep apnea that is related to his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Service connection may also be granted for chronic disabilities shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

First, the Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).

Here, there is no enlistment examination of record for the Veteran's second period of active service.  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

As enlistment examinations are normally conducted the Board finds that the Veteran was sound on entrance.  See 38 U.S.C.A. § 1111.  As such the applicable framework requires the government to rebut the presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board notes that the September 2009 VA examiner concluded that it was less likely as not that the Veteran's sleep apnea began prior to entering service in October 2003.  However, the September 2014 VA examiner concluded that there was not clear and unmistakable evidence that the Veteran's obstructive sleep apnea was a preexisting condition.  The examiner explained that there was certainly clinical suspicion of this given Veteran's testimony of daytime sleepiness when he entered active duty and the presence of obesity in 2003.  The examiner explained however, that the Veteran's testimony cannot be used against him in such a case.  The examiner concluded that thus, the presence of obesity and heavy snoring alone is not enough to justify an assumption that sleep apnea was preexisting.  

As the September 2009 VA examiner did not utilize the correct legal standard, the Board finds that the competent and credible September 2014 opinion illustrates that the Veteran's sleep apnea did not clearly and unmistakably preexist service and the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  Therefore, the Board will analyze the Veteran's claim for service connection for sleep apnea under direct and presumptive theories of service connection.

In this regard, the Veteran has a current diagnosis of sleep apnea as evidenced by the June 2010 VA examination.  

In regards to his military service, a June 2004 sworn statement from the Veteran's squad leader shows that the Veteran's sleep patterns were off and often while being co-driver he fell asleep.  He reported that he did not have any reports of the veteran falling asleep while driving in a convoy but his co-drivers are concerned that he might be.  He reported that on another occasion while driving the bulldozer, another soldier witnessed the Veteran almost turn over his equipment because he fell asleep.  He noted that the Veteran was reluctant to seek medical advice or go to sick call.  The Veteran reported that he had been under a lot of stress but could work it out on his own.  A June 2004 service treatment record shows that the Veteran was treated for fatigue.  The Veteran reported that he slept "ok".  The Veteran was diagnosed with obesity and fatigue.  As such, the Veteran's claim turns on whether the Veteran's sleep apnea is related to his military service.  

In this regard, a November 2004 post deployment questionnaire shows that the Veteran denied still feeling tired after sleeping.  

Private treatment records dated January 2006 to October 2010 show that the Veteran was treated for sleep apnea.  He was diagnosed with sleep apnea in February 2006.  

VA treatment records dated February 2006 to April 2009 show that the Veteran was noted as having sleep apnea.  

At the April 2010 Board hearing, the Veteran testified that while serving in Iraq his squad members noted that he had sleep problems.  The Veteran reported that would sometimes awake listless.  The Veteran reported that one of his squad leaders told him that he had erratic sleep patterns.  The Veteran also reported that other squad members told the squad leader that he was snoring loudly.  The Veteran reported that he normally did not go to sick call.  The Veteran reported that when he went to sick call he did not tell the physician what he was experiencing because he did not want it to go on his service record.  The Veteran reported that after service he started having headaches which lead to a sleep study being ordered.  

At the September 2010 VA examination, the Veteran reported that he had daytime sleepiness when he entered active duty in October 2003.  The Veteran reported that he slept in a four man trailer in Iraq in 2004.  The Veteran reported that his roommates complained of his loud snoring.  

The September 2014 VA examiner noted it is doubtful that military service would have caused sleep apnea or aggravated the condition if it was preexisting.  The examiner explained that the Veteran's obesity was likely the main contributing factor and the rigorous training which occurs during military service was more likely to help than worsen obesity.  The examiner explained that sleep apnea is an anatomical obstruction of the airway caused by relaxation of airway musculature during sleep.  The examiner noted that risk factors include obesity, large neck circumference, short neck or other mechanical obstruction of the airway.  The examiner explained that none of these risk factors are likely to be caused by military service. 

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for sleep apnea.  

The Board acknowledges the Veteran's assertions that his sleep apnea is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 vets. App. 428, 435 (2011), as to the specific issues in this case, determining the etiology of sleep apnea, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed sleep apnea is related to his symptoms during service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his currently diagnosed sleep apnea is in any way related to his military service.

Instead, the Board finds the September 2014 VA addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
Here, the examiner possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the VA examiner considered and acknowledged the lay statements of record in reaching his conclusions.  As such, the Board finds that the November 2014 opinion is dispositive of the nexus question in this case.

In regard to continuity of symptoms and presumptive service connection, the Board notes that sleep apnea is not an enumerated condition under 38 C.F.R. § 3.309(a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted.

Thus, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


